FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                             FOR THE TENTH CIRCUIT                               March 30, 2016
                         _________________________________
                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,
                                                              No. 15-2131
v.                                                  (D.C. No. 2:15-CR-00896-RB-1)
                                                               (D. N.M.)
FROYLAN GANDARA-DELGADO,

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                  _________________________________

       Defendant Froylan Gandara-Delgado was indicted in March 2015 on a charge of

unlawful entry by a previously removed alien. See 8 U.S.C. § 1326. After

unsuccessfully moving to dismiss the indictment on the ground that he had been denied

due process when he had previously been removed, Defendant entered an unconditional

plea of guilty. He now appeals the denial of his motion to dismiss. The government

responds that his guilty plea waived his right to appeal the denial. We agree.



       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       “A guilty plea waives all defenses except those that go to the court’s subject-

matter jurisdiction and the narrow class of constitutional claims involving the right not to

be haled into court. That is because a counseled plea of guilty is an admission of factual

guilt so reliable that, where voluntary and intelligent, it quite validly removes the issue of

factual guilt from the case.” United States v. Avila, 733 F.3d 1258, 1261 (10th Cir. 2013)

(citation and internal quotation marks omitted). Although a defendant, with the consent

of the court and the government, may enter a conditional plea, reserving the right to

appeal an adverse ruling on a pretrial motion, see Fed. R. Crim. P. 11(a)(2), that was not

done here.

       Defendant has filed no response to the government’s waiver argument, and we see

no basis for a response. A review of the record indicates that his plea was knowing and

voluntary, and his motion to dismiss did not challenge the district court’s jurisdiction to

hear the case or raise a claim that he could not be haled into court. See United States v.

De Vaughn, 694 F.3d 1141, 1145–46 (10th Cir. 2012) (nonjurisdictional challenges are

limited to claims of vindictive prosecution and double jeopardy); Avila, 733 F.3d at 1261

n.3 (same).

                                      CONCLUSION

   We therefore AFFIRM the judgment below.


                                               Entered for the Court

                                               Harris L Hartz
                                               Circuit Judge



                                              2